64 N.Y.2d 676 (1984)
In the Matter of Marsha A. Buenzow et al., Appellants,
v.
Lewiston-Porter Central School District et al., Respondents.
Court of Appeals of the State of New York.
Argued November 15, 1984.
Decided December 11, 1984.
Frank T. Ralabate for appellants.
Daniel R. Mooney for respondents.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE concur.
*678MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs, for the reasons stated in the opinion of Justice Stewart F. Hancock, Jr. We add only that a literal application of section 3014-b of the Education Law  advocated by neither party to this appeal  could have anomalous and, we believe, unintended consequences, for example, the automatic transfer of senior BOCES teachers, against their wish, to school districts where no positions are available, even where their BOCES positions remain available. Clarification by the Legislature could help avoid such consequences (see, e.g., Matter of Acinapuro v Board of Coop. Educational Servs., 89 AD2d 329, 339).
Order affirmed, with costs, in a memorandum.